Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, [before 15 June 1780]
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


[before June 15, 1780]
M. de Chaumont à L’honneur de rèprèsenter à Messieurs les Ministres plènipotentiaires du Congrès que les Marchandises d’Europe seront à des Prix Excessifs en amerique pendant la Guerre, si on n’ouvre pas aux Nègociants un moyen d’aprovisionner L’amerique à meilleur Compte.
Fait
  Une aune de Drap qui coute en Europe 20 l.t. revient en amerique à 80 l.t. a cause des frais d’assurance qui sont à 50. pr. % pour L’aller et 50 pr. % pour le retour.
  Preuve


achat en Europe d’une aune de Drap
20 l.t.


Prime d’assurance pour L’aller à 50 pr. % Sur 40l.t. afin d’en recevoir 20 l.t. en cas de perte
20


Prime d’assurance pour le retour à 50 pr. %Sur 80 l.t. afin d’en recevoir 40 l.t.en cas de perte
40
 
  
    Balance
    80
  


  

20
L’aulne de Drap


20
de Prime d’assurance pour L’aller


40
Idem pour le retour


80.






Il faut remarquer que je ne fais icy aucune mention des Bènéfices et comme il ne Sagit que de la valeur intrinsèque de L’aune de Drap chargée des frais indispensables.
Il doit s’en suivre que L’amerique devra à L’europe moitié plus que si cette premiere avait un èchange à offrir en Europe.
Cet Echange est tout trouvé. Les Promesses des Ministres plenipotentiaires portant interet, devraient ètre Echangès contre des Rècepissés du papier monnoye de L’amerique qu’on dèposerait au Congrès.
Cette opèration en rèduisant la Masse du Papier monnoye d’amerique rèduira celle des Taxes.
C’est à mon avis le meilleur employ que le Congrês puisse faire du Crèdit qu’on cherche en Europe: prendra qui voudra de ce papier-monnoye mais L’interet y amenera, parceque ceux qui n’en prendront pas ne pourront pas faire le commerce de L’amèrique en concurrence de ceux qui en prendront. La Nècessité servira à ètablir la confiance dans ce nouveau Papier, et une fois cette confiance ètablie par la nècessité, Le Congrès pourra Employer ce meme papier à tous ses Besoins.
 
Endorsed: Hint from Mr Chaumt
